



Exhibit 10.32




IDACORP, Inc.
2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN


PERFORMANCE UNIT AWARD AGREEMENT
Cumulative Earnings Per Share
 
___________, 20__
 
[[FIRSTNAME]] [[LASTNAME]]


 
In accordance with the terms of the IDACORP, Inc. 2000 Long-Term Incentive and
Compensation Plan (the “Plan”), pursuant to action of the Compensation Committee
(the “Committee”) of the Board of Directors, IDACORP, Inc. (the “Company”)
hereby grants to you (the “Participant”), subject to the terms and conditions
set forth in this Performance Unit Award Agreement (including Annex A hereto and
all documents incorporated herein by reference), an award of units, or a right
to receive shares of Company common stock, subject to the attainment of
performance target levels (“Performance Units”) and an opportunity to earn
additional Performance Units if performance exceeds target levels, as set forth
below:
Date of Grant:
_____________, 20__
Number of Performance Units
(the “Target Award”):
[[SHARESGRANTED]]
Maximum Number of Additional
Performance Units:
[[SHARESGRANTED]]
Performance Period:
_________, 20__ through ___________, 20__
Performance Goal:
Cumulative diluted earnings per share (“CEPS”) for the Performance Period, as
reported on the Company’s audited financial statements






--------------------------------------------------------------------------------







Vesting Date:
To the extent the Performance Goal is met or exceeded, vesting of earned
Performance Units subject to the Award (if any) shall occur upon completion of
the Performance Period, with settlement as soon as administratively practicable
in the calendar year following the Performance Period, but no later than March
15 (the “Settlement Date”).
Dividend Equivalents:
Dividend equivalents are accrued during the Performance Period and through the
Settlement Date, and paid as soon as administratively practicable, but no later
than March 15 of the calendar year following the Performance Period, with
respect to Performance Units subject to the Target Award that are earned and any
additional Performance Units that are earned.



THESE PERFORMANCE UNITS ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX A AND THE
PLAN.
Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Performance Unit Award Agreement.





--------------------------------------------------------------------------------







All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein. To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of this
Performance Unit Award Agreement including Annex A hereto and a copy of the Plan
and agrees to be bound by all the terms and provisions hereof and thereof.
IDACORP, Inc.
 
By: [[SIGNATURE]]
_________________________________
[[FIRSTNAME]] [[LASTNAME]]


Agreed: 
[[SIGNATURE]]
_________________________________
[[FIRSTNAME]] [[LASTNAME]]


Address:


[[RESADDR1]] [[RESADDR2]]
[[RESCITY]], [[RESSTATEORPROV]] [[RESPOSTALCODE]]
Attachment:  Annex A
                   





--------------------------------------------------------------------------------







ANNEX A
TO
IDACORP, Inc.
2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN
PERFORMANCE UNIT AWARD AGREEMENT
Cumulative Earnings Per Share


It is understood and agreed that the Award of Performance Units evidenced by the
Performance Unit Award Agreement to which this is annexed is subject to the
following additional terms and conditions:
1.    Nature of Award. The Award represents the opportunity to receive units
that settle in shares of Company common stock (“Shares”) and cash dividend
equivalents on those units. The Award is subject to performance-based vesting
conditions (“Performance Units”). Furthermore, if the performance results exceed
target levels, additional Performance Units are earned and distributed in
proportion to this excess as determined pursuant to Section 2 hereof. The amount
of dividends paid on Performance Units shall be determined pursuant to Section 4
hereof.
1.
Performance Goal and Determination of Number of Performance Units Earned.



The number of Performance Units earned, if any, for the Performance Period shall
be determined in accordance with the following formula:
# of Units = Payout Percentage X Target Award
If the Payout Percentage is not greater than 100%, the “# of Units” earned
relates to the number of Performance Units subject to the Target Award. To
illustrate, with a Target Award of 100 Performance Units, a 90% Payout
Percentage would result in 90% of the Target Award being earned (90 Performance
Units). If the Payout Percentage is greater than 100%, all Performance Units
subject to the Target Award are earned and additional Performance Units equal to
the “# of Units” in excess of the Target Award are earned. To illustrate, with a
Target Award of 100 Performance Units, a 140% Payout Percentage would result in
100% of the Performance Units subject to the Target Award earned and 40
additional Performance Units earned. All Performance Units that are not earned
shall be forfeited.
The “Payout Percentage” is based on the Company’s cumulative diluted earnings
per share (“CEPS”) for the Performance Period as set forth in the table below:





--------------------------------------------------------------------------------







CEPS Table and Method of Calculation:
CEPS for
Performance Period
Payout Percentage
(% of Target Award)
$13.25 (“maximum”) or higher
200%
$12.50 (“target”)
100%
$11.75 (“threshold”)
45%
Less than $11.75
0%

Performance results between threshold and target, and target and maximum, will
be interpolated.
The total number of Performance Units earned shall be rounded to the nearest
whole number of Performance Units, with (.5) rounded up.    
3.    Vesting and Settlement of Performance Units. Subject to Section 2, Section
6 and Section 8 hereof and Article 13 of the Plan, vesting of earned Performance
Units subject to the Award (if any) shall occur upon completion of the
Performance Period. The Company will settle Performance Units that have vested,
as soon as administratively practicable, but no later than March 15 of the
calendar year following the Performance Period, by issuing one Share for each
Performance Unit vested.
4.    Dividend Equivalents. The Participant shall be entitled to dividend
equivalents in an amount equal to the cash dividends declared on a Share during
the Performance Period and through the Settlement Date with respect to
Performance Units that are earned pursuant to Section 2 hereof. Any such
dividend equivalents shall be paid in cash to the Participant as soon as
administratively practicable, but no later than March 15 of the calendar year
following the Performance Period.
    5.    Forfeiture and Transfer Restrictions.
A.
Forfeiture Restrictions.  Except as provided otherwise in Section 6 hereof, if
the Participant’s employment is terminated during the Performance Period,
Performance Units shall be forfeited as of the date of termination.

B.
Transfer Restrictions.  Performance Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated prior to the Settlement Date.

6.    Termination of Employment.  If the Participant’s employment is terminated
during the Performance Period (i) due to the Participant’s death or Disability
or (ii) due to the Participant’s Retirement, the number of Performance Units
that are earned (if any) shall be determined in accordance with the provisions
of Section 2 hereof as if the Participant had remained employed through the
Performance Period, but shall be reduced by multiplying the number of
Performance Units that would otherwise be earned times a fraction, the numerator
of which is the total number of months (with any partial month treated as a
whole month) elapsed in the





--------------------------------------------------------------------------------





Performance Period as of the date of such termination of employment and the
denominator of which is the total number of whole months in the Performance
Period, rounded down to the nearest whole number. Any such Performance Units
earned shall vest on the date Participant’s employment is terminated and the
Company shall settle such vested Performance Units in accordance with Section 3
hereof. Any cash dividend equivalents accrued with respect to such earned
Performance Units shall be paid in accordance with Section 4 hereof.
7.    No Rights as Shareholder.  The Participant shall not have voting or other
rights as a shareholder of the Company with respect to the Performance Units.
8.    Tax Withholding.  The Company may make such provisions as are necessary
for the withholding of all applicable taxes on all Performance Units vested,
earned or settled under this Award, in accordance with Article 15 of the Plan.
9.    Ratification of Actions.  By accepting this Award or other benefit under
the Plan, the Participant and each person claiming under or through him shall be
conclusively deemed to have indicated the Participant’s acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
IDACORP, Inc.
    10.    Notices.  Any notice hereunder to IDACORP, Inc. shall be addressed to
its office at 1221 West Idaho Street, Boise, Idaho 83702; Attention: Corporate
Secretary, and any notice hereunder to the Participant shall be addressed to him
or her at the address specified on the Performance Unit Award Agreement, subject
to the right of either party to designate at any time hereafter in writing some
other address.
11.    Definitions.  Capitalized terms not otherwise defined herein shall have
the meanings given them in the Plan.
12.    Governing Law and Severability.  To the extent not preempted by Federal
law, the Performance Unit Award Agreement will be governed by and construed in
accordance with the laws of the State of Idaho, without regard to conflicts of
law provisions.  In the event any provision of the Performance Unit Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Performance Unit Award
Agreement, and the Performance Unit Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
13.    Clawback. All Shares paid out to the Participant under the Performance
Unit Award Agreement are subject to recoupment by the Company under the terms of
the IDACORP Clawback Policy attached hereto as Exhibit A.


14.    Additional Information. Please see Exhibit B for additional information
regarding the Performance Units and related matters.







--------------------------------------------------------------------------------







Exhibit A


CLAWBACK POLICY
 
If the Board of Directors determines that a current or former executive officer
has engaged in fraud, willful misconduct, gross negligence or violation of
Company policy that caused or otherwise contributed to the need for a material
restatement of the Company’s financial results, the Compensation Committee will
review all performance-based compensation awarded to or earned by that executive
officer on the basis of performance during fiscal periods materially affected by
the restatement. This would include annual cash incentive/bonus awards and all
forms of equity-based compensation. If, in the Committee’s view, the
performance-based compensation would have been materially lower if it had been
based on the restated results, the Committee will, to the extent permitted by
applicable law, seek recoupment from that executive officer of any portion of
such performance-based compensation as it deems appropriate after a review of
all relevant facts and circumstances.


In determining whether to recover a payment, the Committee shall take into
account such considerations as it deems appropriate, including whether the
assertion of a claim may violate applicable law or prejudice the interests of
the Company in any related proceeding or investigation, the passage of time
since the occurrence of the act in respect of the applicable fraud or
intentional illegal conduct, and the cost of the recovery process versus the
amount to be recovered. The Committee shall have sole discretion in determining
whether an executive officer’s conduct has or has not met any particular
standard of conduct under law or Company policy.


This policy will apply to new performance-based awards granted after the
adoption of the policy. The policy will be updated to conform to the final
clawback regulations adopted by the SEC pursuant to the Dodd-Frank Act.







--------------------------------------------------------------------------------







Exhibit B


Dear Participant -


A copy of the 2000 IDACORP, Inc. Long Term Incentive and Compensation Plan
(“LTIP”) and supplemental information is available on the Certent Participant
Portal.
 
Additionally, IDACORP will make available to you without charge, upon your
written or oral request, a copy of any and all documents incorporated by
reference in Item 3 of Part II of the latest Registration Statement on Form S-8
relating to the LTIP (which documents are incorporated by reference in the
Section 10(a) prospectus) and any other documents required to be delivered to
employees pursuant to Rule 428(b) of the Securities Act of 1933, as amended.
This includes, but is not limited to, the most recently filed version of
IDACORP’s Annual Report on Form 10-K. IDACORP’s most recent Annual Report on
Form 10-K is also available on the IDACORP website, www.idacorpinc.com.




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.







